Case 1:19-cv-00392-WES-PAS Document 19 Filed 08/31/20 Page 1 of 1 PageID #: 168




                              UNITED STATES DISTRICT COURT
                                DISTRICT OF RHODE ISLAND

 ______________________________
 PEDRO ALVAREZ, JR.             |
                Plaintiff       |
                                |
 vs.                            |              C.A. No.: 1:19-cv-00392-WES-PAS
                                |
 TOWN OF BURILLVILLE;           |
 COL. STEPHEN C. LYNCH          |
 Of the Burrillville Police     |
 Department                     |
                Defendants      |
 ______________________________|

                   PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT

        Now Comes Plaintiff, Pedro Alvarez, Jr., and hereby moves this Honorable Court for

 Summary Judgment pursuant to Fed. R. Civ. P. 56. In support thereof, Plaintiff relies upon

 the accompanying Memorandum of Law filed herewith.

 Plaintiff,
 By his Attorney

 /s/ Matthew Fabisch
 Matthew Fabisch #8017
 664 Pearl St.
 Brockton, MA 02301
 401-324-9344
 Fabisch@Fabischlaw.com

                                CERTIFICATION OF SERVICE

 I hereby certify that the within document has been electronically filed with the Court on this 31st
 Day of August, 2020 and is available for viewing and downloading from the ECF system. I
 further certify that a true and accurate copy of the within was served by electronic means to:

 Ryan Stys, Esq.
 Ryan@desistolaw.com

                                               /s/Matthew Fabisch
